In a stockholders’ derivative action, defendants other than
Arthur J. Neumark appeal from an order of the Supreme Court, Kings County, entered November 23, 1965, which (1) granted plaintiff’s motion to vacate a statement of readiness which had been served and filed by some of the appellants and to strike the action from the Trial Calendar; and (2) denied a cross motion by appellants to vacate plaintiff’s notices to take depositions. Order affirmed, with $20 costs and disbursements against appellants jointly. The motion to strike was made within the requisite 20-day period. It was within discretion to grant it.
Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.